DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2022 was filed along with the Request for Continued Examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Alex Jacobs (Reg. No. 76,319) on May 17, 2022.

The application has been amended as follows: 

	IN THE CLAIMS:

1. (Currently Amended) A fixed abrasive article comprising: a body having abrasive particles contained within a bond material, the abrasive particles including a plurality of shaped abrasive particles or elongated abrasive particles having an aspect ratio of length: width of at least 1.1:1, each of the shaped abrasive particles or elongated abrasive particles having a predetermined rotational orientation angle relative to a side surface of the body, wherein the predetermined rotational orientation is distinct from conventional abrasive articles having abrasive particles having a random orientation, is the angle between the longitudinal axis of the shaped abrasive particle or elongated abrasive particle and the radial axis in a plane defined by a length and a width of the shaped abrasive particle or elongated abrasive particle, and wherein at least 50% of the shaped abrasive particles or elongated abrasive particles of the total amount of abrasive particles have a rotational orientation of 0 degrees to about 50 degrees.

Reasons for Allowance
Claims 1-14, 17, 18 and 20-22 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “each of the shaped abrasive particles or elongated abrasive particles having a predetermined rotational orientation angle relative to a side surface of the body, wherein the predetermined rotational orientation…is the angle between the longitudinal axis of the shaped abrasive particle or elongated abrasive particle and the radial axis in a plane defined by a length and a width of the shaped abrasive particle or elongated abrasive particle.”
United States Pre-Grant Patent Application Publication No. 2007/0051355 A1 to Sung (hereinafter “Sung”) teaches a fixed abrasive article (See Abstract; the multi-layered abrasive tools of Sung are equivalent to Applicant’s claim term “a fixed abrasive article”) comprising: a body (par. [0094]; Sung teaches the matrix support material containing the superabrasive particles may be sufficiently configured to act as a tool body) having abrasive particles (par. [0080]; the superabrasive particles of Sung are equivalent to Applicant’s claim term “abrasive particles) contained within a bond material (par. [0075]; the matrix support material of Sung is equivalent to Applicant’s claim term “a bond material”).  Sung teaches the distribution of the elongated abrasive particles is controlled such that the particles can be disposed in detailed patterns which cause a specific pattern of tool wear, including uniform wear (par. [0032] of Sung). Sung teaches further the elongated abrasive particles are each positively planted or positioned at specific locations and held according to a predetermined pattern on the matrix support material (par. [0036] of Sung). Furthermore, Sung teaches in at least one embodiment disclosed therein the elongated abrasive particles are positioned differently with respect to one another as illustrated in FIG. 13 of Sung (pars. [0065], [0164] of Sung). 
United States Patent No. 5,738,696 to Wu (hereinafter “Wu”) teaches an efficient method for manufacturing bonded abrasive articles comprising the use of elongated abrasive grain having a length to cross-sectional width aspect ratio of at least 5:1 (See Abstract of Wu). In at least one embodiment, Wu teaches the elongated grain creates structural anisotropy in the abrasive wheels disclosed therein and this increases the actual number of cutting points of the wheels compared with granular abrasive grain (col. 5, ll. 3- 6 of Wu).
United States Pre-Grant Patent Application Publication No. 2016/0144480 A1 to Eugster et al. (hereinafter “Eugster”) teaches an abrasive member includes an abrasive member base and a plurality of abrasive particles applied to the abrasive member base (See Abstract of Eugster).  Eugster teaches the abrasive particles are to be purposefully placed (par. [0008] of Eugster). Eugster teaches the term "purposefully placed" is to be understood to mean in particular that the abrasive particles have been applied in an application process in which they have been applied to the abrasive means backing substantially with a defined orientation and/or defined position (par. [0008] of Eugster).   Eugster teaches an abrasive means according to the invention with an abrasive means backing having a rectangular basic shape and with abrasive particles applied in diagonal strips, which form the abrasive edge units (further abrasive edge units have not been provided in the drawings with a reference sign for reasons of clarity) having an abrasive edge inclined at an angle between 0° and 90° relative to a defined machining direction (par. [0130] of Eugster).  Eugster teaches the angle relative to the defined machining direction is formed by a defined angle by means of a course of the rows of adjacently arranged abrasive particles, and the angle can be selected purposefully by changing the course of the rows (par. [0130], [0135], [0137], [0139]; See FIGS. A1, A7, A9 and A11 of Eugster).  However, Eugster does not teach or suggest the abrasive particles are applied to form abrasive edge units having an abrasive edge exhibiting a predetermined rotational angle relative to a side surface of the body and between the longitudinal axis of plane defined by a length and a width of the abrasive edge unit.  For example, when viewing FIG. 5A of Applicant’s drawings as originally filed, the shaped abrasive particles positioned closest to the side surface of the body exhibit and possess a longitudinal axis that are aligned with the side surface of the body and a radial axis that are aligned with each other within an x-y plane illustrated by the dotted line demarcating a rectangular box around said shaped abrasive particles.  In addition, those shaped abrasive particles positioned further away from the side surface of the body exhibit and possess a longitudinal axis that is offset by an angle to the side surface of the body and a radial axis that are aligned with each other within an x-y plane illustrated by the dotted line demarcating a rectangular box around said shaped abrasive particles.  The combined aforementioned longitudinal axes and radial axes of the shaped abrasive particles of Applicant’s FIG. 5A illustrated the predetermined rotational orientation angle.  When viewing Applicant’s FIG. 5A in view of the claim language of Applicant’s independent claim 1, and comparing both to the teachings of Eugster, a person having ordinary skill in the art before the effective filing date of the present application would recognize Eugster does not teach or suggest “each of the shaped abrasive particles or elongated abrasive particles having a predetermined rotational orientation angle relative to a side surface of the body, wherein the predetermined rotational orientation…is the angle between the longitudinal axis of the shaped abrasive particle or elongated abrasive particle and the radial axis in a plane defined by a length and a width of the shaped abrasive particle or elongated abrasive particle” according to Applicant’s independent claim 1.
There is no obvious reason to modify the teachings of Sung using any one or more of the Wu and Eugster references and teach “each of the shaped abrasive particles or elongated abrasive particles having a predetermined rotational orientation angle relative to a side surface of the body, wherein the predetermined rotational orientation…is the angle between the longitudinal axis of the shaped abrasive particle or elongated abrasive particle and the radial axis in a plane defined by a length and a width of the shaped abrasive particle or elongated abrasive particle” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731